Citation Nr: 0313360	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  96-37 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a claimed right ankle 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).  

Procedural history

The veteran served on active duty from March 1983 to October 
1994. 

In November 1994, the RO received the veteran's claim for 
service connection for a bilateral ankle disorder, a left 
shoulder disorder and a right elbow disorder.  In a June 1995 
rating decision, the RO denied the claims.  The veteran 
disagreed with the June 1995 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
October 1995.  

The veteran was also afforded a local hearing in December 
1996.  The veteran requested a BVA hearing in December 1997.  
In a June 1998 statement, the veteran specifically withdrew 
his request for a hearing before a Member of the Board and 
substituted a request for a local RO hearing, which was held 
in September 1998.  
A transcript of both hearings is of record.  

In November 2000, the Board remanded the issue of entitlement 
to service connection for a bilateral ankle disorder for 
further evidentiary development.  After the requested 
development was accomplished, in a February 2003 rating 
decision, service connection was granted for a left ankle 
disorder.  The RO issued a supplemental statement of the case 
(SSOC) which continued the previous denial with respect to 
the right ankle.  



Issues not currently on appeal

As discussed above, the veteran initially appealed the RO's 
decision as to four issues: entitlement to service connection 
for disorders of both ankles, the left shoulder disorder and 
the right elbow.  Only the matter of the veteran's 
entitlement to service connection for a right ankle disorder 
remains on appeal.

As indicated above, service connection was granted for a left 
ankle disability by the RO in February 2003.  The veteran has 
not appealed that decision, and accordingly it will be 
addressed no further in this decision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level and/or effective 
date assigned for the disability].

Service connection was granted for the claimed left shoulder 
disorder in October 1997.  The veteran appealed the 
noncompensable evaluation.  In a June 1999 RO rating 
decision, the disability evaluation was increased to 20 
percent.  In November 2000, the Board granted an increased 
disability rating of 30 percent for the veteran's service 
connected left shoulder disorder.  The Board's decision on 
that issue is final.  See 38 C.F.R. § 20.1100 (2002).  

The veteran also perfected an appeal as to the RO's denial of 
service connection for a right elbow disorder.  However, the 
transcript of the December 1996 hearing shows that the 
veteran withdrew his appeal on that issue; thus, it is no 
longer in appellate status.  38 C.F.R. § 20.204(c) (2002).




FINDING OF FACT

The veteran does not have a diagnosed right ankle disorder.  
Competent medical evidence does not reveal that the veteran's 
claimed right ankle disorder is causally related to any 
incident of his military service.


CONCLUSION OF LAW

A right ankle disorder was not incurred as a result of the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
a right ankle disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

As discussed above, the concept of a (not) well-grounded 
claim has been eliminated.  The current standard of review 
for all claims is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
1995 rating decision, by the August 1995 statement of the 
case (SOC), and by the October 1997, June 1999 and February 
2003 SSOCs of the pertinent law and regulations and the need 
to submit additional evidence on his claim.  

The RO sent a letter in December 2000, after the Board's 
remand, requesting that the veteran specifically identify 
medical records pertaining to the veteran's ankle 
disabilities.  The veteran was notified by means of this 
letter that, if he provided this information, the RO would 
assist him in obtaining such evidence.  

Moreover, a letter was sent to the veteran in December 2002, 
with a copy to his representative, which specifically 
referenced the VCAA.  An attachment to the February 2003 SSOC 
also provided detailed information on the requirements of the 
VCAA.  Crucially, the veteran was informed by the RO by means 
of these communications as to what evidence he was required 
to provide and what evidence VA would attempt to obtain on 
his behalf.  The veteran was notified that VA would obtain 
government records and would make reasonable efforts to help 
him get other relevant evidence, such as private medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

The Board notes that the VCAA notification letter sent to the 
veteran in December 2002 essentially complied with the recent 
holding of Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  That case 
held that 38 C.F.R. § 19.9(a)(2)(ii) is invalid to the extent 
it provides a claimant "not less than 30 days" to respond 
to a VCAA notification letter sent by the Board because it is 
contrary to 38 U.S.C.A. § 5103(b), which provides a claimant 
one year to submit evidence.  In this case, the VCAA 
notification letter was sent to the veteran by the RO and not 
the Board.  The RO's duty to notify, pursuant to 38 C.F.R. § 
3.159(b), was not invalidated by the recent Federal Circuit 
decision.  Moreover, even though the letter requested a 
response within 30 days, it only warned him that the 
processing of his appeal would be delayed if this was not 
accomplished.  In addition, the attachment to the February 
2003 SSOC expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested the veteran's service medical 
records in December 1994, but they could not be located.  The 
veteran submitted copies of his service medical records, and 
these were considered by the RO.  However, it could not be 
determined whether they were complete, so in December 1996, 
March 1997, April 1997 and July 1997, the RO made additional 
requests for the veteran's service medical records.  In 
August 1997, the RO received a response that the veteran's 
service medical records could not be located.  In September 
1997, the Records Management Center in St. Louis, Missouri 
replied that they had conducted a physical search for the 
veteran's records and they could not be found.  

In light of the potential absence of at least a portion of 
the service medical records, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) [the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed].  However, as will be explained in 
more detail below, the occurrence of an in-service incident 
affecting the veteran's right ankle is conceded.  The 
elements at issue in this case are the existence of a current 
disability and a medical nexus to service.  The service 
medical records would not be expected to contribute to the 
establishment of these issues; accordingly, although the 
matter has been carefully considered the Board finds that the 
potential absence of a portion of the veteran's service 
medical records is not material to his claim.

The veteran underwent VA examinations in December 1994, 
September 1998, April 2001 and January 2003, the results of 
which are reported below.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.  In response to the December 2002 
request for additional evidence, in December 2002, the 
veteran stated that he had no further evidence or information 
to submit in regard to his claimed ankle disorder.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran has testified at a personal hearing 
at the RO, which was held in September 1998.  The veteran's 
representative has submitted written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.  

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The law governing the payment of VA disability compensation 
provides that the United States shall pay compensation for 
"disability resulting from personal injury suffered or 
disease contracted in the line of duty..."  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  As the Court has held, the 
regulatory definition of "disability" is the ". . . 
impairment of earning capacity resulting from such diseases 
or injuries and their residual conditions. . ."  38 C.F.R. § 
4.1 (2002); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
This means a disability shown by competent medical evidence 
to exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that a disability of the right ankle was not 
incurred as a result of the veteran's military service.

With respect to Hickson element (2), the veteran clearly 
suffered an injury to his right ankle in service.  His 
service medical records show a number of right ankle sprains 
during his period of service, in January 1986, April 1986, 
September 1990 and July 1991.  The report of the veteran's 
separation physical examination is not of record.

With respect to Hickson element (1), it does not appear that 
the veteran in fact has a current disability of the right 
ankle.  

The veteran filed his claim for service connection shortly 
after separation in October 1994, and a VA compensation and 
pension physical examination was conducted in December 1994, 
two after separation.  This examination showed essentially no 
disability of the right ankle.  The examiner found normal 
flexion and extension of the right ankle.  Internal rotation 
was measured at 10 degrees.  X-rays were normal.  According 
to the examiner, the veteran described an ankle "fracture" 
in the service and complained of intermittent swelling and 
pain.  The December 1994 examiner's assessment was right 
ankle pain of unknown etiology.  
  
[The Board observes in passing that no fracture is shown in 
the veteran's service medical records.  X-rays taken in 
December 1994, in April 2001 and January 2003 were all 
normal.]

At a VA examination in April 2001, no complaints concerning 
the right ankle were noted.  The examiner stated that 
examination of the lower limbs, with the exception of the 
left ankle, revealed full and normal range of motion of all 
joints, intact and symmetrical deep tendon reflexes and 
normal motor strength.  No disability or abnormality of the 
right ankle was noted and accordingly no etiology opinion was 
given.  

The RO determined that the April 2001 VA examination was not 
in compliance with the Board's remand instructions, and 
another examination was requested and conducted in January 
2003.  At that time, the veteran reported no residual pain of 
the right ankle.  Physical examination of the right ankle was 
normal, without pain, tenderness, or range of motion 
limitation.  An x-ray of the right ankle revealed an intact 
ankle mortise, no osseous abnormalities and no evidence of 
fracture.  Again, no disability was found, and accordingly, 
no etiology opinion was rendered.

An October 1998 VA examiner did refer to mild narrowing of 
the joint space in the right ankle and diagnosed residuals of 
a bilateral ankle sprain.  The Board finds that both earlier 
and later post-service medical evidence, all of which is 
pertinently negative, outweighs this one isolated finding.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  The Board therefore believes that in the absence of 
an identified disability of the right ankle, service 
connection may not be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

To the extent that the veteran himself contends that he has a 
current right ankle disability, it is now well established 
that although he is competent to report on his symptoms, as a 
lay person without medical training the veteran is not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

Turning to Hickson element (3), medical nexus, the October 
1998 diagnosis of residuals of a bilateral ankle sprain at 
least suggests the possibility of a relationship to the 
sprains noted in service.  The Board does not believe that 
the diagnosis was offered or intended as an etiology opinion. 
Significantly, the examiner noted that he did not review the 
veteran's records.  To the extent that it constitutes an 
opinion as to etiology, it is in the veteran's favor.  As 
described above, two subsequent VA examiners found no right 
ankle disability and therefore rendered no opinion as to 
etiology.  In any event, Hickson element (3) has arguably 
been satisfied.    

In summary, the evidence as a whole fails to show any current 
disability of the right ankle.  The Board therefore finds 
that a preponderance of the evidence is against a showing 
that a right ankle disorder resulted from a disease or injury 
incurred in active service.  The veteran's claim of 
entitlement to service connection for a right ankle disorder 
is accordingly denied.


ORDER

Service connection for a right ankle disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

